DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. 
The Applicant alleges that
the distance disclosed in Bae does not correlate with the coupling factor in this application. 
More specifically, one of ordinary skill in the art would readily appreciate that a coupling coefficient is determined not only by the distance between two coils, but also by other factors, such as the size of the coil, the permeability of the space in which the magnetic field is generated (i.e., the permeability of the magnetic path), etc. Thus, a coupling coefficient can be large or small even for small distances, depending on specific features of each coil and the path between the coils.
The Examiner contends that
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a coupling coefficient is determined not only by the distance between two coils, but also by other factors, such as the size of the coil, the permeability of the space in which the magnetic field is generated (i.e., the permeability of the magnetic path), etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Bae discloses inductive and resonant coupling as shown Fig 2 where electromagnetic induction between the coils is depicted and Fig 3 shows resonant coupling between 12 & 13 is shown as the tuning capacitors are shown. Also, other factors as the applicant has mentioned above also contribute to coupling coefficient like size of the coil which is widely known in the art. 
The Applicant alleges that
amended claims 5-8 recite, inter alia, that the power transmission coil and relay coil(s) are disposed within a first casing, and the power reception coil is disposed in a second casing (see, e.g., Fig. 13 of the present disclosure). In contrast to this feature, Bae merely discloses that power transmitter 10, power receiver 30, and repeater 20 may be "installed in the same space" (as shown in Fig. 7 of Bae), or each element may be separately housed (see, e.g., paragraphs [0070] and [0071] of Bae). Accordingly, Bae also fails to disclose or suggest all the recited features of claims 5-8.
The Examiner contends that
A newly found prior art namely Lee et al. when combined with existing prior art meet or exceed the limitations of the claimed invention. See new rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 2, 9, 10 & 16-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. Pub No. US 2014/0035390.
Regarding Independent Claim 1
Bae et al. discloses a wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0031)} in which high-frequency power is wirelessly supplied from a power transmission device [10] {¶ (0031)} that includes a power transmission coil [12] {¶ (0043)} to a power reception device [30] {¶ (0041, 0049)} that includes a power reception coil [Fig 4, (32)] {¶ (0050)} that is at least magnetically coupled {¶ (0031)} with the power transmission coil [12], the wireless power supply system [Fig 1] comprising: 
a relay [20] {¶ (0048)} coil that is coupled with the power transmission coil [12] and the power reception coil [32] using at least a magnetic field {¶ (0036)}; and 
a relay [20] circuit that is connected to the relay coil and forms a resonant circuit [via C3] {¶ (0071)} together with the relay coil; 
wherein when k1 represents a coupling coefficient between the power transmission coil [13] and the power reception coil [32]  and k2 represents a coupling coefficient between the power transmission coil [12] and the relay coil, a relationship k1≥ k2 holds true {¶ (0036)}.
Bae et al. Fig 1 fails to disclose the relay coil and relay circuit.
However, Bae et al. Fig 3 discloses a relay coil [Fig 3, (L3)] {¶ (0071)} and a relay circuit [Fig 3, (b)] {¶ (0048, 0039)}.
Bae et al. Fig 1 and Bae et al. Fig 3 to have a repeater for power transfer even if it is located farther from the transmitter than the receiver.
Note: k1 ≥ k2 as the distance (d1) between the transmitter and receiver is smaller than the distance (d2) between transmitter and relay coil (repeater). As the distance increases the coupling coefficient decreases as shown in Fig 5 of Chappel et al. Pub No. US 2015/0380988.
Regarding Independent Claim 2
Bae et al. disclose a wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0031)} in which high-frequency power is wirelessly supplied from a power transmission device [10] {¶ (0031)} that includes a power transmission coil [12] {¶ (0043)} to a power reception device [30] {¶ (0041, 0049)} that includes a power reception coil [Fig 4, (32)] {¶ (0050)} that is at least magnetically coupled {¶ (0031)} with the power transmission coil [12], the wireless power supply system [Fig 1] comprising: 
a relay [20] {¶ (0048)} coil that is coupled with the power transmission coil [12] and the power reception coil [32] using at least a magnetic field {¶ (0036)}; and 
a relay [20] circuit that is connected to the relay coil and forms a resonant circuit [via C3]   together with the relay coil;
wherein when k2 represents a coupling coefficient between the power transmission coil [13] and the relay coil [L3] and k3 represents a coupling coefficient between the power reception coil [32] and the relay coil [L3], a relationship k3 ≥ k2 holds true {¶ (0036)}.
Bae et al. Fig 1 fails to disclose the relay coil and relay circuit.
However, Bae et al. Fig 3 discloses a relay coil [Fig 3, (L3)] {¶ (0071)} and a relay circuit [Fig 3, (b)] {¶ (0048, 0039)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Bae et al. Fig 1 and Bae et al. Fig 3 to have a repeater for power transfer even if it is located farther from the transmitter than the receiver.
Note: k3 ≥ k2 as the distance (d3) between the reception coil and relay coil is smaller than the distance (d2) between transmitter and relay coil (repeater). As the distance increases the coupling coefficient decreases as shown in Fig 5 of Chappel et al. Pub No. US 2015/0380988.
Regarding Claim 9
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 1, further comprising: 
a power transmission circuit [Fig 2(b)] {¶ (0047)} that is connected to the power transmission coil [12] {¶ (0047)} and supplies high-frequency power to the power transmission coil [12]; and 
a casing [Fig 7, (box)] {¶ (0057)} that houses the power transmission coil [within 10] and the relay coil [within 20] and has an arrangement part on which the power reception coil [within 30] that is coupled with the power transmission coil [within 10] using at least a magnetic field is to be arranged {¶ (0056-0059)}.
Regarding Claim 10
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 2, further comprising: 
a power transmission circuit [Fig 2(b)] {¶ (0047)} that is connected to the power transmission coil [12] {¶ (0047)} and supplies high-frequency power to the power transmission coil [12]; and 
a casing [Fig 7, (box)] {¶ (0057)} that houses the power transmission coil [within 10] and the relay coil [within 20] and has an arrangement part on which the power reception coil [within 30] that is coupled with the power transmission coil [within 10] using at least a magnetic field is to be arranged {¶ (0056-0059)}.
Regarding Claim 16
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 9, wherein the casing [Fig 7] {¶ (0057)} is formed of a first casing [10] {¶ (0056)} that houses the power transmission coil [12] {¶ (0045)} and a second casing [20] {¶ (0048)} that houses the relay coil [L3] {¶ (0071)}, and the second casing [20] is configured so as to be separable from the first casing [10] {¶ (0070-0071)}.
Regarding Claim 17
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 16, wherein the first casing [10] includes an arrangement part configured such that the relay coil [20a] {¶ (0061)} or the power reception coil [32 within 30] is arranged at such a position with respect to the power transmission coil [12 within 10] that coil openings [of 20a and 30] thereof overlap in plan view {¶ (0063-0066)}.
Claim 18
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 16, wherein the first casing [10] {¶ (0047)} includes an arrangement part configured such that the relay coil [L3] {¶ (0071)} or the power reception coil [32] is arranged parallel [Figs 1-3] to the power transmission coil [12] {¶ (0029, 0045-0038)}.
Regarding Claim 19
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 16, wherein the second casing [20] {¶ (0048)} includes an arrangement part arranged at a position such that a coil opening of the relay coil [L3] {(0071)} overlaps [Fig 9] a coil opening of the power transmission coil [12] or the power reception coil [31] in plan view {¶ (0050)}.
Regarding Claim 20
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)}  of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 16, wherein the second casing [Fig 9, (20)] {¶ (0048)} includes an arrangement part configured such that the power transmission coil [12 within 10] or the power reception coil [31 within 30] is arranged parallel to the relay coil [L3 within 20] {¶ (0063-0068)}.
Claims 3, 4, 11 & 12 stand rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. Pub No. US 2014/0035390 in view of Lee Pub No. US 2014/0252875.
Regarding Independent Claim 3
Bae et al. disclose a wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0031)} in which high-frequency power is wirelessly 
Bae et al. fail to disclose
a plurality of relay coils; and 
relay circuits that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils; 
wherein among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, and 
when k3 represents a coupling coefficient between the coupling relay coil and the power reception coil and k4 represents a coupling coefficient between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship k3 ≥ k4 holds true.
However, Lee discloses a plurality of relay coils [Figs 5 & 6, (75s)] {¶ (0055)}; and 
relay circuits of [75s] that are respectively connected to the plurality of relay coils [75s] and respectively form resonant circuits together with the relay coils [75s] {¶ (0058)}; 
wherein among the plurality of relay coils [75s], adjacent relay coils [75s] are coupled with each other using at least a magnetic field {¶ (0059-0060)}, one relay coil [75] closest to 80] {¶ (0056, 0061)} among the plurality of relay coils [75s] is a coupling relay coil [75-closest to 80] that is coupled with the power reception coil [at 80] {¶ (0078)} using at least a magnetic field, and 
when k3 represents a coupling coefficient between the coupling relay coil [at 75] and the power reception coil [at 80] and k4 represents a coupling coefficient between a relay coil [75] that is downstream of the coupling relay coil [75-closest to 80], among the plurality of relay coils [at 75s], and the coupling relay coil [75-closest to 80], a relationship k3 ≥ k4 holds true.
Note: k3 ≥ k4 as the distance (d3) between the reception coil and relay coil is smaller (because receiver coil is sitting on top of the relay coil) than the distance (d4) between a coupling relay coil and a relay coil downstream of the coupling relay coil. As the distance increases the coupling coefficient decreases as shown in Fig 5 of Chappel et al. Pub No. US 2015/0380988.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Bae et al. and Lee to have improved energy transmission efficiency of a repeater, reduce a magnetic field harmful effect on human body and prevent magnetic field leakage.
Regarding Independent Claim 4
Bae et al. disclose a wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0031)} in which high-frequency power is wirelessly supplied from a power transmission device [10] {¶ (0031)} that includes a power 
Bae et al. fail to disclose
a plurality of relay coils; and 
relay circuits that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils; 
wherein among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, and 
when k4 represents a coupling coefficient between a relay coil that is upstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil and k5 represents a coupling coefficient between the coupling relay coil and the power reception coil, a relationship k5 ≥ k4 holds true.
However, Lee discloses a plurality of relay coils [Figs 5 & 6, (75s)] {¶ (0055)}; and 
relay circuits of [75s] that are respectively connected to the plurality of relay coils [75s] and respectively form resonant circuits together with the relay coils [75s] {¶ (0058)}; 
wherein among the plurality of relay coils [75s], adjacent relay coils [75s] are coupled with each other using at least a magnetic field {¶ (0059-0060)}, one relay coil [75] among the plurality of relay coils [75s] is coupled with the power transmission coil [22] closest to 80] {¶ (0056, 0061)} among the plurality of relay coils [75s] is a coupling relay coil [75-closest to 80] that is coupled with the power reception coil [at 80] {¶ (0078)} using at least a magnetic field, and 
when k4 represents a coupling coefficient between a relay coil [at 75] that is upstream of the coupling relay coil [75-closest to 80], among the plurality of relay coils [at 75s], and the coupling relay coil [75-closest to 80] and k5 represents a coupling coefficient between the coupling relay coil [75-closest to 80] and the power reception coil [at 80], a relationship k5 ≥ k4 holds true.
Note: k5 ≥ k4 as the distance (d5) between the reception coil and relay coil is smaller (because receiver coil is sitting on top of the relay coil) than the distance (d4) between a relay coil and a relay coil upstream of the coupling relay coil. As the distance increases the coupling coefficient decreases as shown in Fig 5 of Chappel et al. Pub No. US 2015/0380988.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Bae et al. and Lee to have improved energy transmission efficiency of a repeater, reduce a magnetic field harmful effect on human body and prevent magnetic field leakage.
Regarding Claim 11
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 3, further comprising: 

a casing [Fig 7, (box)] {¶ (0057)} that houses the power transmission coil [within 10] and the relay coil [within 20] and has an arrangement part on which the power reception coil [within 30] that is coupled with the power transmission coil [within 10] using at least a magnetic field is to be arranged {¶ (0056-0059)}.
Regarding Claim 12
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 4, further comprising: 
a power transmission circuit [Fig 2(b)] {¶ (0047)} that is connected to the power transmission coil [12] {¶ (0047)} and supplies high-frequency power to the power transmission coil [12]; and 
a casing [Fig 7, (box)] {¶ (0057)} that houses the power transmission coil [within 10] and the relay coil [within 20] and has an arrangement part on which the power reception coil [within 30] that is coupled with the power transmission coil [within 10] using at least a magnetic field is to be arranged {¶ (0056-0059)}.
Claims 5, 6, 13, 14, 21 & 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. Pub No. US 2014/0035390 in view of Ichikawa Pub No. US 2010/0065352.
Regarding Independent Claim 5
Bae et al. discloses a wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0031)} in which high-frequency power is wirelessly 
a relay [20] {¶ (0048)} coil that is coupled with the power transmission coil [12] and the power reception coil [32] using at least a magnetic field {¶ (0036)}; and 
a relay [20] circuit that is connected to the relay coil and forms a resonant circuit [via C3] {¶ (0071)} together with the relay coil; 
wherein when d1 represents a shortest distance between the power transmission coil [13] and the power reception coil [32] and d2 represents a shortest distance between the power transmission coil [12] and the relay coil, a relationship d1 ≤ d2 holds true {¶ (0036)}.
Bae et al. Fig 1 fails to disclose the relay coil and relay circuit.
However, Bae et al. Fig 3 discloses a relay coil [Fig 3, (L3)] {¶ (0071)} and a relay circuit [Fig 3, (b)] {¶ (0048, 0039)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Bae et al. Fig 1 and Bae et al. Fig 3 to have a repeater for power transfer even if it is located farther from the transmitter than the receiver.
Note: d1 ≤ d2 as the distance (d1) between the transmitter and receiver is smaller than the distance (d2) between transmitter and relay coil (repeater). As the distance increases the coupling coefficient decreases as shown in Fig 5 of Chappel et al. Pub No. US 2015/0380988.
Bae et al. fail to disclose the power transmission coil and the relay coil are housed in a first casing, the reception coil is housed in a second casing that is different from the first casing.
However, Ichikawa discloses a power transmission coil [Fig 1, (230)] {¶ (0040)} and the relay coil [240] {¶ (0042)} are housed in a first casing [250] {¶ (0045)}, the reception coil [110] {¶ (0045)} is housed in a second casing [190] {¶ (0031)} that is different from the first casing [250] {¶ (0040-0045)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Bae et al. and Ichikawa to have a restraint of the leakage electromagnetic field generated when electric power is transmitted in a noncontact manner.
Regarding Independent Claim 6
Bae et al. disclose a wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0031)} in which high-frequency power is wirelessly supplied from a power transmission device [10] {¶ (0031)} that includes a power transmission coil [12] {¶ (0043)} to a power reception device [30] {¶ (0041, 0049)} that includes a power reception coil [Fig 4, (32)] {¶ (0050)} that is at least magnetically coupled {¶ (0031)} with the power transmission coil [12], the wireless power supply system [Fig 1] comprising: 
a relay [20] {¶ (0048)} coil that is coupled with the power transmission coil [12] and the power reception coil [32] using at least a magnetic field {¶ (0036)}; and 

wherein when d2 represents a shortest distance between the power transmission coil [12] and the relay coil and d3 represents a shortest distance between the power reception coil [32] and the relay coil, a relationship d3 ≤ d2 holds true {¶ (0036)}.
Bae et al. Fig 1 fails to disclose the relay coil and relay circuit.
However, Bae et al. Fig 3 discloses a relay coil [Fig 3, (L3)] {¶ (0071)} and a relay circuit [Fig 3, (b)] {¶ (0048, 0039)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Bae et al. Fig 1 and Bae et al. Fig 3 to have a repeater for power transfer even if it is located farther from the transmitter than the receiver.
Note: d3 ≤ d2 as the distance (d3) between the reception coil and relay coil is smaller than the distance (d2) between transmitter and relay coil (repeater). As the distance increases the coupling coefficient decreases as shown in Fig 5 of Chappel et al. Pub No. US 2015/0380988.
Bae et al. fail to disclose the power transmission coil and the relay coil are housed in a first casing, the reception coil is housed in a second casing that is different from the first casing.
However, Ichikawa discloses a power transmission coil [Fig 1, (230)] {¶ (0040)} and the relay coil [240] {¶ (0042)} are housed in a first casing [250] {¶ (0045)}, the reception coil [110] {¶ (0045)} is housed in a second casing [190] {¶ (0031)} that is different from the first casing [250] {¶ (0040-0045)}.
Bae et al. and Ichikawa to have a restraint of the leakage electromagnetic field generated when electric power is transmitted in a noncontact manner.
Regarding Claim 13
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 5, further comprising: 
a power transmission circuit [Fig 2(b)] {¶ (0047)} that is connected to the power transmission coil [12] {¶ (0047)} and supplies high-frequency power to the power transmission coil [12]; and 
the power reception coil [within 30] that is coupled with the power transmission coil [within 10] using at least a magnetic field, is arranged on the first casing [Fig 7, (box)] {¶ (0056-0059)}.
Regarding Claim 14
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 6, further comprising: 
a power transmission circuit [Fig 2(b)] {¶ (0047)} that is connected to the power transmission coil [12] {¶ (0047)} and supplies high-frequency power to the power transmission coil [12]; and 
the power reception coil [within 30], that is coupled with the power transmission coil [within 10] using at least a magnetic field, is arranged on the first casing [Fig 7, (box)] {¶ (0056-0059)}.
Regarding Claim 21
Bae et al. discloses the wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0004)} according to claim 1 {¶ (0056-0059)}.
Bae et al. fail to disclose a first casing that houses the power transmission coil and the relay coil; and 
a second casing, that is different from the first casing and houses the reception coil.
However, Ichikawa discloses a first casing [Fig 1, (250)] {¶ (0045)} that houses the power transmission coil [230] {¶ (0040)} and the relay coil [240] {¶ (0042)}; and 
a second casing [190] {¶ (0031)}, that is different from the first casing [250] and houses the reception coil [110] {¶ (0045)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Bae et al. and Ichikawa to have a restraint of the leakage electromagnetic field generated when electric power is transmitted in a noncontact manner.
Regarding Claim 22
Bae et al. discloses the wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0004)} according to claim 2 {¶ (0056-0059)}.
Bae et al. fail to disclose a first casing that houses the power transmission coil and the relay coil; and 
a second casing, that is different from the first casing and houses the reception coil.
However, Ichikawa discloses a first casing [Fig 1, (250)] {¶ (0045)} that houses the power transmission coil [230] {¶ (0040)} and the relay coil [240] {¶ (0042)}; and 
a second casing [190] {¶ (0031)}, that is different from the first casing [250] and houses the reception coil [110] {¶ (0045)}.
Bae et al. and Ichikawa to have a restraint of the leakage electromagnetic field generated when electric power is transmitted in a noncontact manner.

Claims 7, 8, 15, 23 & 24 stand rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. Pub No. US 2014/0035390, in view of Lee Pub No. US 2014/0252875 as applied to claims 3 & 4, and further in view of Ichikawa Pub No. US 2010/0065352.
Regarding Independent Claim 7
Bae et al. disclose a wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0031)} in which high-frequency power is wirelessly supplied from a power transmission device [10] {¶ (0031)} that includes a power transmission coil [12] {¶ (0043)} to a power reception device [30] {¶ (0041, 0049)} that includes a power reception coil [Fig 4, (32)] {¶ (0050)} that is at least magnetically coupled {¶ (0031)} with the power transmission coil [12], the wireless power supply system [Fig 1] {¶ (0036)}.
Bae et al. fail to disclose
a plurality of relay coils; and 
relay circuits that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils; 
wherein among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay 
when d3 represents a shortest distance between the coupling relay coil and the power reception coil and d4 represents a shortest distance between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship d3 ≤ d4 holds true.
However, Lee discloses a plurality of relay coils [Figs 5 & 6, (75s)] {¶ (0055)}; and 
relay circuits of [75s] that are respectively connected to the plurality of relay coils [75s] and respectively form resonant circuits together with the relay coils [75s] {¶ (0058)}; 
wherein among the plurality of relay coils [75s], adjacent relay coils [75s] are coupled with each other using at least a magnetic field {¶ (0059-0060)}, one relay coil [75] among the plurality of relay coils [75s] is coupled with the power transmission coil [22] {¶ (0076)} using at least a magnetic field, and one relay coil [75-closest to 80] {¶ (0056, 0061)} among the plurality of relay coils [75s] is a coupling relay coil [75-closest to 80] that is coupled with the power reception coil [at 80] {¶ (0078)} using at least a magnetic field, and 
when d3 represents a shortest distance between the coupling relay coil [at 75] and the power reception coil [at 80] and d4 represents a shortest distance between a relay coil [at 75] that is downstream of the coupling relay coil [at 75], among the plurality of relay coils [at 75s], and the coupling relay coil [at 75-closest to 80], a relationship d3 ≤ d4 holds true.
Note: d3 ≤ d4 as the distance (d3) between the reception coil and relay coil is smaller (because receiver coil is sitting on top of the coupling relay coil) than the distance (d4) between a coupling relay coil [at 75] and a relay coil [at 75] downstream of the coupling relay coil [at 75]. As the distance increases the coupling coefficient decreases as shown in Fig 5 of Chappel et al. Pub No. US 2015/0380988.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Bae et al. and Lee to have improved energy transmission efficiency of a repeater, reduce a magnetic field harmful effect on human body and prevent magnetic field leakage.
Bae et al. and Lee fail to disclose the power transmission coil and the relay coil are housed in a first casing, the reception coil is housed in a second casing that is different from the first casing.
However, Ichikawa discloses a power transmission coil [Fig 1, (230)] {¶ (0040)} and the relay coil [240] {¶ (0042)} are housed in a first casing [250] {¶ (0045)}, the reception coil [110] {¶ (0045)} is housed in a second casing [190] {¶ (0031)} that is different from the first casing [250] {¶ (0040-0045)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Ichikawa into the combined the teachings of Bae et al. and Lee to have a restraint of the leakage electromagnetic field generated when electric power is transmitted in a noncontact manner.
Regarding Independent Claim 8
Bae et al. disclose a wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0031)} in which high-frequency power is wirelessly supplied from a power transmission device [10] {¶ (0031)} that includes a power transmission coil [12] {¶ (0043)} to a power reception device [30] {¶ (0041, 0049)} that 
Bae et al. fail to disclose
a plurality of relay coils; and 
relay circuits that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils; 
wherein among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, and 
when d4 represents a shortest distance between a relay coil that is upstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil and d5 represents the shortest distance between the coupling relay coil and the power reception coil, a relationship d5 ≤ d4 holds true.
However, Lee discloses a plurality of relay coils [Figs 5 & 6, (75s)] {¶ (0055)}; and 
relay circuits of [75s] that are respectively connected to the plurality of relay coils [75s] and respectively form resonant circuits together with the relay coils [75s] {¶ (0058)}; 
wherein among the plurality of relay coils [75s], adjacent relay coils [75s] are coupled with each other using at least a magnetic field {¶ (0059-0060)}, one relay coil [75] among the plurality of relay coils [75s] is coupled with the power transmission coil [22] {¶ (0076)} using at least a magnetic field, and one relay coil [75-closest to 80] {¶ (0056, closest to 80] that is coupled with the power reception coil [at 80] {¶ (0078)} using at least a magnetic field, and 
when d4 represents a shortest distance between a relay coil [at 75] that is upstream of the coupling relay coil [75-closest to 80], among the plurality of relay coils [at 75s], and the coupling relay coil [75-closest to 80] and d5 represents the shortest distance between the coupling relay coil [75-closest to 80] and the power reception coil [at 80], a relationship d5 ≤ d4 holds true.
Note: d5 ≤ d4 as the distance (d5) between the reception coil and relay coil is smaller (because receiver coil is sitting on top of the relay coil) than the distance (d4) between a relay coil and a relay coil upstream of the coupling relay coil. As the distance increases the coupling coefficient decreases as shown in Fig 5 of Chappel et al. Pub No. US 2015/0380988.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Bae et al. and Lee to have improved energy transmission efficiency of a repeater, reduce a magnetic field harmful effect on human body and prevent magnetic field leakage.
Bae et al. and Lee fail to disclose the power transmission coil and the relay coil are housed in a first casing, the reception coil is housed in a second casing that is different from the first casing.
However, Ichikawa discloses a power transmission coil [Fig 1, (230)] {¶ (0040)} and the relay coil [240] {¶ (0042)} are housed in a first casing [250] {¶ (0045)}, the reception coil 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Ichikawa into the combined the teachings of Bae et al. and Lee to have a restraint of the leakage electromagnetic field generated when electric power is transmitted in a noncontact manner.
Regarding Claim 15
Bae et al. disclose the power transmission device [Fig 1, (10)] {¶ (0031)} of the wireless power supply system [Fig 1] {¶ (0029)} according to Claim 7, further comprising: 
a power transmission circuit [Fig 2(b)] {¶ (0047)} that is connected to the power transmission coil [12] {¶ (0047)} and supplies high-frequency power to the power transmission coil [12]; and 
the power reception coil [within 30] that is coupled with the power transmission coil [within 10] using at least a magnetic field, is arranged on the first casing [Fig 7, (box)] {¶ (0056-0059)}.
Regarding Claim 23
Bae et al. discloses the wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0004)} according to claim 3 {¶ (0056-0059)}.
Bae et al. fail to disclose a first casing that houses the power transmission coil and the relay coil; and 
a second casing, that is different from the first casing and houses the reception coil.
However, Ichikawa discloses a first casing [Fig 1, (250)] {¶ (0045)} that houses the power transmission coil [230] {¶ (0040)} and the relay coil [240] {¶ (0042)}; and 

Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Ichikawa into the combined the teachings of Bae et al. and Lee to have a restraint of the leakage electromagnetic field generated when electric power is transmitted in a noncontact manner.
Regarding Claim 24
Bae et al. discloses the wireless power supply system [Fig 1] {¶ (0029)} employing a magnetic resonance technique {¶ (0004)} according to claim 4 {¶ (0056-0059)}.
Bae et al. fail to disclose a first casing that houses the power transmission coil and the relay coil; and 
a second casing, that is different from the first casing and houses the reception coil.
However, Ichikawa discloses a first casing [Fig 1, (250)] {¶ (0045)} that houses the power transmission coil [230] {¶ (0040)} and the relay coil [240] {¶ (0042)}; and 
a second casing [190] {¶ (0031)}, that is different from the first casing [250] and houses the reception coil [110] {¶ (0045)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Ichikawa into the combined the teachings of Bae et al. and Lee to have a restraint of the leakage electromagnetic field generated when electric power is transmitted in a noncontact manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838